July 22, 2013 United States Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Mr. William H. Thompson Ms. Yolanda Goubadia Re: Bio-Matrix Scientific Group, Inc. Form 10-K for the Fiscal Year ended September 30, 2012 Filed March 6 2013 Form 10-Q for the Fiscal Quarters ended December 31, 2012 and March 31, 2013 Filed March 31, 2013 and May 17, 2013 File No. 000-32201 Dear Mr. Thompson and Ms. Goubadia: Bio-Matrix Scientific Group, Inc. (The "Company") will beresponding to the comments of the Staff (the “Staff”) as set forth in its letter datedJuly 10, 2013(the “Comment Letter”) relating to the abovementioned Exchange Act filings made by Bio-Matrix Scientific Group, Inc. (The "Company") on or before August 5th, 2013. The Company acknowledges that: The Company is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by Thank you for your kind assistance and the courtesies that you have extended to assist us in fulfilling our obligations under the Securities and Exchange Act of 1934. If, at any time, you have any further questions, please let us know (619.702.1404 direct office line and 619.330.2328 Fax line). Sincerely, /s/ David R. Koos David R. Koos, Chairman & CEO
